
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 3137
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 16, 2009
			Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To amend title 39, United States Code, to
		  provide clarification relating to the authority of the United States Postal
		  Service to accept donations as an additional source of funding for
		  commemorative plaques.
	
	
		1.Donations for commemorative
			 plaques
			(a)In generalSection 401(7) of title 39, United
			 States Code, is amended by striking business; and inserting
			 business, including monetary donations made (in such manner as the
			 Postal Service may prescribe) for the funding of plaques in connection with the
			 commemorative designation of postal facilities;.
			(b)DesignationsThe donor of a monetary donation described
			 in the amendment made by subsection (a) may specify the postal facility with
			 respect to which such donation is to be used.
			(c)RequirementThe United States Postal Service shall
			 provide for a suitable plaque, in the case of any postal facility which has
			 been designated by law to commemorate a particular individual, no later than
			 120 days after the date as of which—
				(1)a law has been enacted providing for the
			 designation of the postal facility involved; and
				(2)sufficient amounts have been received, in
			 the manner described in subsection (b), to provide for such plaque.
				Any donations received by the Postal
			 Service under subsection (b) in excess of the total amount needed in order to
			 provide for a suitable plaque may, with the consent of the donors involved, be
			 used for the funding of a plaque in the case of any other postal facility as to
			 which a law (as described in paragraph (1)) has been enacted.(d)Rule of constructionNothing in this section shall be
			 considered—
				(1)to affect the authority of the United
			 States Postal Service with respect to any requirements concerning the design,
			 placement, and limitation on costs relating to commemorative plaques (as
			 described in the preceding provisions of this section), so long as such
			 requirements are applied in a uniform manner; or
				(2)to limit, supersede, or render inapplicable
			 any other authority or duty which (but for this Act) the United States Postal
			 Service would otherwise have had with respect to the commemorative designation
			 of a facility or the funding, commissioning, or installation of a plaque in
			 connection with such a designation.
				
	
		
			Passed the House of
			 Representatives September 15, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
